Name: Commission Regulation (EEC) No 1414/81 of 26 May 1981 laying down detailed rules for the granting of private storage aid for long-keeping cheeses during the 1981/82 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 141 /34 Official Journal of the European Communities 27. 5 . 81 COMMISSION REGULATION (EEC) No 1414/81 of 26 May 1981 laying down detailed rules for the granting of private storage aid for long ­ keeping cheeses during the 1981 /82 milk year (a) the batch of cheeses to which a contract relates must comprise at least five tonnes ; (b) the cheeses shall be indelibly marked with an indi ­ cation (which may take the form of a number) of the undertaking in which they were manufactured and of the day and month of manufacture ; (c) the cheeses must have been manufactured at least 10 days before the date specified in the contract as being the date of commencement of storage ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( l ), as last amended by the Act of Accession of Greece, and in particular Articles 9 (3) and 28 thereof, Whereas Council Regulation (EEC) No 508/71 (2 ) provides that private storage aid may be granted for certain long-keeping cheeses where there is a serious imbalance of the market which may be eliminated or reduced by seasonal storage ; Whereas, in view of price trends and of the increase in stocks of Emmentaler and Gruyere cheeses provi ­ sion should be made for recourse to such storage during the coming months ; Whereas the detailed rules for the application of this measure should essentially be the same as those laid down for a similar measure during previous milk years, in particular 1980/ 81 , by Commission Regula ­ tion (EEC) No 1264/80 (3 ) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, (d) the cheeses must have undergone quality tests which established that their classification after maturing could be expected to be :  class A in France,  MarkenkÃ ¥se or Klasse Fein in Germany,  1st quality in Denmark ; (e) the storer shall undertake :  to keep the cheeses during the entire period of storage in premises where the maximum temperature is as indicated under (f),  not, during the term of the contract, to alter the composition of the batch which is the subject of the contract without authorization from the intervention agency,  to keep stock records and to inform the inter ­ vention agency each week of the cheeses put into and withdrawn from storage during the previous week ; HAS ADOPTED THIS REGULATION : Article 1 Aid shall be granted in respect of the private storage of Emmentaler and Gruyere cheeses manufactured in the Community which satisfy the requirements of Articles 2 and 3 hereof . Article 2 (f) the maximum temperature in the storage premises shall be -I- 6 °C for Emmentaler and -I- 10 °C for Gruyere . In the case of Emmentaler which has already been matured, Member States may permit a maximum temperature of -I- 10 °C .1 . Storage contracts may be concluded where the following conditions are satisfied : (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 58, 11 . 3 . 1971 , p . 1 . H OJ No L 129, 24 . 5 . 1980 , p . 5 . 2. Contracts may not be concluded before the cheese has been put into storage . 27. 5 . 81 Official Journal of the European Communities No L 141 /35 Article 3 Article 5 The intervention agency shall take the measures neces ­ sary to ensure that checks are kept on the batches which are the subject of contracts . It shall , in parti ­ cular, see that the cheeses comprised in those batches are marked. 1 . Aid shall be granted only for such cheeses as are put into storage during the storing period. This period shall begin on 20 May 1981 and end on or before 30 September of the same year. 2 . Stored cheese may be withdrawn from storage only during the period for withdrawal . This period shall begin on 1 October 1981 and end on 31 March of the following year. Article 6 Article 4 The Member States shall communicate to the Commission on or before the Tuesday of each week particulars as to the following : (a) the quantities of cheese for which storage contracts have been concluded during the preceding week ; (b) any quantities in respect of which the authoriza ­ tion referred to in the second indent of Article 2 ( 1 ) (e) has been given . 1 . The amount of the aid shall be 2-19 ECU per tonne per day. Conversion into national currency shall be carried out using the rate applicable on the day of withdrawal from storage . 2 . The period on which calculation of aid is to be based shall run from the date on which the batch of cheese to which the contract relates was put into storage . No aid shall be granted in respect of storage for less than 90 days. The maximum aid payable shall be an amount corresponding to 180 days' storage . Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1981 . For the Commission Poul DALSAGER Member of the Commission